Citation Nr: 1721440	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which assigned the Veteran a 10 percent initial disability rating for PTSD, effective May 18, 2006.  A subsequent April 2009 rating decision increased the Veteran's initial disability rating to 30 percent.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the rating assigned, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  From May 18, 2006, to December 5, 2007, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, mood disturbances, and difficulty in maintaining social relationships.  

2.  From December 6, 2007, to the present, the Veteran's PTSD was productive of occupational and social impairment due to such symptoms as depressed mood and chronic sleep impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  From May 18, 2006, to December 5, 2007, the criteria for a disability rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From December 6, 2007, to the present, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In an August 2006 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  This letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A subsequent April 2009 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to an increased rating.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Additionally, VA has satisfied its duty to assist the Veteran.  The claims file contains the Veteran's service, VA, and private treatment records, and the Veteran has not identified any additional evidence to be obtained.  The Veteran also underwent VA psychiatric examination in December 2007.  The accompanying report reflects that the VA examiner reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  As such, the examination report is adequate for purposes of rendering a decision in this appeal.  See 38 CF.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

This matter was subsequently remanded by the Board in January 2013.  At that time, the RO was instructed to schedule the Veteran for a new VA psychiatric examination.  Thereafter, the claim was to be readjudicated and a Supplemental Statement of the Case (SSOC) was to be issued.  

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  In February 2016, the Veteran was informed that a VA psychiatric examination was scheduled for the following month.  However, the Veteran did not respond to this letter, appear for the scheduled examination, or provide a statement reflecting good cause for not appearing.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.326, 3.655(b) (2016); see also Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (holding that claimants have an obligation to assist in the adjudication of their claim).  As such, the claim was readjudicated and an SSOC was issued in March 2016.  Accordingly, the Board finds that there was substantial compliance with its January 2013 remand directives, such that the current appeal will be decided based on the evidence of record at this time.

Further, the Veteran requested the opportunity to testify during a Central Office hearing on his May 2009 VA Form 9.  In November 2012, the Veteran was notified that said hearing was scheduled for January 2013.  Typically, considerations of due process mandate that the Board may not proceed with review of a veteran's claims without providing the veteran an opportunity for the requested hearing.  

However, the Veteran did not appear for the scheduled January 2013 hearing. Review of the claims file indicates that the Veteran may not have received proper notice of scheduled hearing date.  As such, VA contacted the Veteran's representative in May 2017 to determine whether the Veteran continued to pursue a hearing with regard to his claim.  That same month, the Veteran's representative indicated that the Veteran could not be contacted, but was unable to return from his current residence in Australia to the United States to participate in a hearing.  At no time has the Veteran requested that his hearing be rescheduled, or otherwise indicated his willingness or ability to participate in a Board hearing.  As such, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations, and will thus review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is seeking an initial disability rating greater than 30 percent for his service-connected PTSD.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis. 38 C.F.R. § 4.126(b) (2016).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which establishes the following criteria: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016).

As such, the Board will analyze the evidence of record against the above criteria to determine the Veteran's level of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

VA treatment records spanning May 2005 to November 2007 indicate the Veteran's ongoing participation in group and individual therapy to assist with managing his psychiatric symptoms.  Suicidal thoughts or plans were largely denied during this time, but symptoms of depression, anxiety, and sleep disturbances were commonly reported.  Ongoing, albeit sporadic, employment was also indicated.  

In May 2006, the Veteran reported a relapse in his drug and alcohol abuse and a recent suicide attempt.  During evaluation for a substance abuse rehabilitation program, the Veteran reported a history of problems getting along with romantic partners, close friends, neighbors, and coworkers.  In contrast, the Veteran also reported positive relationships with his son and stepdaughters.  Additional symptoms of hallucinations, trouble controlling violent behavior, and difficulty understanding, concentrating, and remembering, were also reported at that time.  That same month, the Veteran presented for evaluation as follows: clean and neatly dressed; cooperative; no abnormal psychomotor movements; euthymic mood; logical and relevant speed; broad and appropriate affect; no reports of delusions, hallucinations, suicidal or homicidal ideations; no memory impairment; good concentration; fair to good insight into his illness; oriented to time, place, and person; and good attention.  As such, a GAF score of 60 was assigned at that time.  Treatment notes from subsequent substance abuse programming describe the Veteran as alert, attentive, participatory, and able to get along with his peers.  However, the Veteran decided to leave the program early, in late May 2006.  

In October 2006, the Veteran returned to VA for psychiatric treatment and reported that his recent relapse had led to his eviction and the dissolution of his marriage.  At that time, the Veteran denied homicidal ideations or attempts, and rated his depression as a six out of ten.  The Veteran further reported hallucinations and paranoia primarily while under the influence of drugs and alcohol, and sometimes while clean.  Later that month, the Veteran reported intrusions and dreams of combat, well-controlled anger, high anxiety, recurrent depression, suicidal thoughts while under the influence of drugs or alcohol, and sleep problems.  During evaluation, the Veteran presented as follows: well-groomed and fully oriented; grossly intact memory; clear and coherent speech; appropriate affect; dysthymic mood; and motivated for treatment.  Accordingly, the Veteran was assigned a GAF score of 55 at that time.  In November 2006, the Veteran denied serious depression, but mild to moderate levels of anxiety.   Later that month, the Veteran reported current stressors relating to homelessness, his recent relapse, intrusive symptoms, and problems with interpersonal relationships.  As such, a GAF score of 45 was assigned at that time.

In December 2006, the Veteran identified school, relationships, and the Hajj as potential triggers for his relapse.  That same month, the Veteran reported his recent divorce, and was assessed as follows: casually dressed; well groomed; cooperative with fair eye contact; speech and language within normal limits; neutral psychomotor activity; restricted mood; organized and goal-directed thoughts; alert and oriented; with fair judgment and insight.  In September 2007, the Veteran reported difficulties with concentration and hypervigilance.  Thus, in September and October 2007, a GAF score of 65 was assigned.  

The Veteran then underwent VA psychiatric examination in December 2007.  At that time, the Veteran reported monthly participation in group and individual therapy sessions to assist with managing his symptoms, but denied the use of medication.  During evaluation, the Veteran presented as follows: unremarkable psychomotor activity and speech, described as "articulate" and "deliberate" with his responses; cooperative, relaxed, attentive, and credible in his attitude towards the examiner; constricted affect; good mood; easily distracted with some reported difficulties concentrating; oriented to person, time, and place; unremarkable thought process and content; with no delusions.  Further, the Veteran did not report obsessive or ritualistic behavior; panic attacks; homicidal or suicidal thoughts; or episodes of violence.  However, the Veteran did report the following symptoms: night sweats; hypervigilance; and difficulty concentrating.  Mild remote memory impairment was also observed.  As such, a GAF score of 75 was assigned at that time.  

During examination, the Veteran reported positive relationships with his son and sisters.  When questioned about romantic relationships, the Veteran reported no current partner and indicated that his recent divorce was due to his relapse.  Socially, the Veteran reported living alone, current part-time employment, and infrequent social activities.  However, the Veteran identified working out and his religion as important personal pursuits.  Ongoing but intermittent sleep difficulties were also reported.  In light of these reports, the examiner asserted that "[p]resently the [Veteran] is doing relatively well," such that his "symptoms are under good control and management at the present time."  Accordingly, the examiner concluded that the Veteran's symptoms were not grossly disruptive to his day to day functioning.  

VA treatment notes dated December 2007 to August 2009 indicate the Veteran's early participation in group and individual therapy to assist with managing his symptoms.  During this time, the Veteran typically denied suicidal or homicidal ideations, and presented as capable of communicating effectively with his examiners.  No cognitive gross deficits or impaired judgment or insight were reported during this time.  Additionally, no relapses in drug or alcohol abuse were reported.  

In December 2007, the Veteran reported a recent job offer for a position as a social worker, and was assessed as "doing relatively well."  Further, the Veteran presented as follows: cooperative; regular speech; "okay" mood; affect that was mood-congruent with appropriate range; thought processes that were logical and goal-directed; no overt signs of mania or psychosis; thought content negative for suicidal, homicidal, or violent ideations; no gross cognitive deficits; with insight and judgment not clinically impaired.  Accordingly, a GAF score of 65 was assigned at that time.  In January 2009, the Veteran denied nightmares, hypervigilance, intrusive thoughts, or feelings of detachment.  

The Veteran also submitted a lay statement in December 2008 regarding his ongoing symptoms.  At that time, the Veteran noted ongoing sleep impairment that caused him to feel excessively fatigued during the day.  Such fatigue interfered with the Veteran's professional and academic performance, and further impacted his social relationships.  Further, the Veteran noted that his prior drug relapse caused his divorce, several relocations, and professional and academic difficulties that impacted his overall health and financial stability.  

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that staged ratings are appropriate for the rating period on appeal.

First, the Board finds that a disability rating of 50 percent is warranted for the period of May 18, 2006, to December 5, 2007.  To that end, the evidence of record establishes that the Veteran experienced a significant relapse of his drug and alcohol addiction in May 2006.  VA treatment records, inclusive of significant testimony from the Veteran, indicate that said relapse was largely triggered by the Veteran's ongoing psychiatric symptoms, to include depression, anxiety, and chronic sleep impairment.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  As a result, the Veteran demonstrated moderate occupational and social impairment during the period of May 18, 2006, to December 5, 2007, resulting in one reported suicide attempt, the dissolution of his marriage, and sporadic occupational and academic performance.  

In offering this conclusion, the Board acknowledges that a disability rating in excess of 50 percent is available for the period of May 18, 2006, to December 5, 2007, upon evidence of occupational and social impairment with deficiencies in most areas, or of total occupational and social impairment.  However, the evidence of record is not indicative of such levels of  impairment.  During this time, the Veteran maintained positive relationships with his children.  He continued to pursue an advanced academic degree, and remained actively engaged in his religious pursuits.  Absent one noted exception, the Veteran denied suicidal ideations during this time, and his reported hallucinations were primarily attributed to drug and alcohol intoxication, not to his PTSD.  During examination, the Veteran consistently presented as capable of communicating appropriately and effectively with others, and was commonly assigned GAF scores indicative of moderate occupational and social impairment during this time.  As such, the Board finds that the Veteran's disability picture from May 18, 2006, to December 5, 2007is best embodied in the criteria for a 50 percent disability rating.  

Further, the Veteran demonstrated an improvement to his condition upon examination in December 2007.  Since that time, the Veteran has continued to present with primary symptoms of depression and chronic sleep impairment, which are properly managed through ongoing participation in group and individual therapy and do not require additional intervention via medication.  Instead, the Veteran presents as someone who is relatively high-functioning despite the presence of his psychiatric symptoms.  Thus in December 2007, the Veteran reported steady employment as a social worker and continued engagement with his religious interests.  Positive familial relationships were also reported, and the Veteran routinely presented as capable of communicating effectively with others.  Complaints of more severe symptoms, including panic attacks, memory impairment, or suicidal ideations, are absent from the record.  Instead, the Veteran appeared capable of functioning independently and successfully, and no known drug or alcohol relapses have been reported.  As such, the Board finds that the Veteran's disability picture from December 6, 2007, to the present, is most properly embodied in the criteria for a 30 percent disability rating, such that an increased rating is not warranted for this period.     

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).  Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during any of the rating periods on appeal.  The full scope of the Veteran's symptoms has been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).

Additional Considerations

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider a veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  During the pendency of the appeal, the Veteran did not assert, nor does the record suggest, that he was totally unemployable as the result of his service-connected disability.  As such, the Board concludes that a claim for a TDIU has not been raised by the record at this time. 





[CONTINUED ON NEXT PAGE]







ORDER

For the period of May 18, 2006, to December 5, 2007, entitlement to a disability rating of 50 percent, but no higher, for PTSD is granted. 

For the period of December 6, 2007, to the present, entitlement to a disability rating in excess of 30 percent for PTSD is denied. 







____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


